NETERER, District Judge.
I concur in dismissal.
The plaintiff’s prayer being to set aside a state court judgment, enjoin its execution, etc., and the prayer after judgment being final as to the issue involved, Noonan v. Nunan, 76 Cal. 44, 18 P. 98; Arrington v. Licsom, 34 Cal. 365, 94 Am. Dec. 722, shows all essentials to determine this court’s jurisdiction. The United States District Court is of limited jurisdiction and review of state court judgments is not one of the granted- powers, 28 U.S.C.A. § 371, and issuance of writs of injunction to stay state court proceedings is prohibited (28 U.S.C.A. § 379), except when authorized by law in bankruptcy proceedings.
No debatable ground of jurisdictional question is involved.